Title: To Thomas Jefferson from Pierpont Edwards, 25 February 1803
From: Edwards, Pierpont
To: Jefferson, Thomas


          
            Sir
            Hartford Feby 25h 1803
          
          Mr George Wolcott of Windsor in Hartford county, in this state, brother of Alexander Wolcott Esqr., is desirous of being appointed surveyor of the port of Saybrook, in the district of Middletown, should Mr Dickinson, the present holder of that office be displaced, an event which I presume must soon take place.   George Wolcott has been as essentially injured by the persecution of the federalists, during the reign of terror as any man in connecticutt—He was a deputy sheriff for Hartford county, an office which yielded him and his family a handsome support; he was, by a law of this state made purposely to reach him, displaced by the county Court for this county—He is a man not in affluent circumstance, and his dismissal distressed him. He is, in my opinion capable, honest, and friendly to the constitution, and in all respects a very reputable citizen—I am with sentiments of very high respect & esteem
          Your Obed Servt
          
            Pierpont Edwards
          
        